Per Curiam.
The uncontradicted evidence showed that the conduct of the family of the overhead tenant resulting in continual noises and disturbances deprived the appellant of the beneficial enjoyment of the demised apartment and that the respondent landlord with ample notice of the existent conditions took no effective steps as he was authorized to do under his lease with the overhead tenant to abate the nuisance. Appellant, therefore, has sustained his defense of constructive eviction.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
All concur. Present — Hammer, Shientag and Noonan, JJ.